Citation Nr: 0941349	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left foot injury. 

2.  Entitlement to service connection for two fractured 
vertebrae of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant was in the South Dakota Army National Guard.  
He served on active duty for training from May 1985 to 
July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that denied service connection.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was in the Army National Guard.  He was to 
report for active duty for training on June 6, 1986.  He 
claims that on June 2, 1986, he was in a motorcycle accident 
on the way to pick up his orders and plane ticket and to get 
a physical examination.  See May 2006 Notice of Disagreement 
(June 2nd accident happened while driving to report to Army 
National Guard unit for a brief physical and to pick up my 
airline tickets to report to Fort Leonardwood on June 6th); 
October 2006 Substantive Appeal (on June 2nd, traveling to 
unit's base to pick up my orders and plane tickets to leave 
around June 4th at Fort Leonardwood).  He argues that since 
he was in travel status when his injuries occurred, his 
disabilities should be service connected.  

The appellant asked the RO to obtain a copy of the Line of 
Duty Report that was completed as a result of his accident.  
Although some records were obtained from the appellant's Army 
National Guard unit, no Line of Duty Report was obtained.  A 
remand is thus necessary in order to obtain that report.  

The records that were obtained from the National Guard unit 
are not a complete copy of the appellant's official military 
personnel file (OMPF).  Since the OMPF may contain a copy of 
the Line of Duty Report, and additional information about the 
appellant's discharge that may shed light on whether he was 
required to report to his unit on June 2, 1986, the RO/AMC 
should make arrangements to obtain the appellant's OMPF.  

The RO sent a request to the South Dakota National Guard at 
Camp Rapid, 2823 W. Main St., Rapid City, SD, 57702-8186, for 
records and verification whether the appellant was scheduled 
for a physical on June 2, 1986.  The request was addressed to 
the attention of an individual, J.N.  That individual 
responded by email that he had checked all available records 
and had no account of the appellant being a current or 
previous member of the South Dakota National Guard.  Given 
the military records in the appellant's claims folder, that 
response from the individual contacted cannot be accurate.  A 
second request was sent to that individual three days later 
in June 2006.  The claims folder does not show that a 
response from that individual was ever received.  

In a claim for disability compensation, VA has a duty to make 
efforts to obtain relevant records pertaining to the 
claimant's active military service that are held or 
maintained by a government entity.  38 C.F.R. § 3.159(c)(3) 
(2009).  Since the individual contacted did not respond, a 
follow-up request should be made.  The claims folder shows 
that the same street address is used for several different 
record-keepers for the South Dakota National Guard.  For 
example, with the National Guard records that were obtained, 
a cover sheet indicated that if additional information were 
needed, the Chief of Information Management for the South 
Dakota National Guard could be contacted at South Dakota 
National Guard, ATTN: Records Management, Building 801, 
2823 W. Main St., Rapid City, SD  57702-8186.  Telephone 
numbers were provided as well.  Similarly, the appellant's 
May 1986 orders included instructions about what to do if an 
injury occurred while traveling to the duty station.  Those 
instructions directed that Line of Duty Reports should be 
forwarded to IAGO, SD, 2823 W. Main Street, Rapid City, SD 
57702-8186.  

If after contacting the various record-keepers, the 
information as to whether the appellant was required to 
report for duty for a physical on June 2, 1986, and/or the 
Line of Duty Report is not obtained, the RO/AMC should notify 
the appellant of the information that was sought, identify 
the efforts undertaken to obtain the information, describe 
any further action that will be taken on the claim, and 
notify the appellant that he is ultimately responsible for 
providing the information.  38 C.F.R. § 3.159(e)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
appellant's official military personnel 
file and associate it with the appellant's 
claims folder. 

2.  Make arrangements to obtain the 
information whether the appellant was 
required to report for a physical 
examination on June 2, 1986, and to obtain 
a Line of Duty Report for the motorcycle 
accident on that date.  In this regard, 
the RO/AMC should contact as many of the 
following record-keepers as are necessary, 
all of whom have a street address of 2823 
W. Main St., Rapid City, SD  57702-8186:  
SD Army National Guard, Attn: J.N; Chief 
of Information Management for the South 
Dakota National Guard; and/or IAGO, SD.  

If the information cannot be obtained, the 
appellant should be notified of the 
information that was sought, the efforts 
undertaken to obtain the information, any 
further action that will be taken on the 
claim, and that the appellant is 
ultimately responsible for providing the 
information. 

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


